I filed a written dissent when original opinion was handed down. I deem it unnecessary to write further. I could not add anything, and do not care to do so, to what was said by this court in Ex parte Gould, 60 Tex.Crim. Rep., speaking through Judge McCord. That opinion is unanswered and unanswerable. If what was said in that opinion and in the opinion written by Judge Williams, speaking for our Supreme Court in Dupree v. State, 102 Texas Reports, 455, is not correct and the law, I could not hope to add anything or give reasons more satisfactory. I do not believe it is the law, that at the capricious demand of idle curiosity or suspicion, without due process of law, that officers can be authorized to pry into the affairs of our people. That investigation of common carriers may be had under proper circumstances upon proper showing at the hands of judicial or other legal authority may be conceded. But that is not here involved. Ex parte Gould, 60 Tex. Crim. 442.
I can not agree to sustaining the Act of the Legislature upheld by the majority. The Act is unconstitutional. The conviction in this case should not have a place in our jurisprudence. *Page 355